Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 17/129,872 filed 12/21/20.  Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 12/21/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: HUNTING BLIND INLCUDING A SLIDER CLOSURE.

The disclosure is objected to because of the following informalities: because reference characters “22” and “24” have been used to designate both the left and right-side walls as well as the left and right door panels
Appropriate correction is required.

The drawings filed 3/08/21 have been entered but are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “22” and “24” have been used to designate both the left and right-side walls as well as the left and right door panels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiments having third and fourth ribs and channels [cls. 7-10]  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 6 it is not clear what dimension the “length” is referring too?  Paragraph [0035] recites that the ribs are continuous along the length of the mating strips and longer than the height of the slider (e.g. at least one inch long).  As best understood this “length” is more than one inch as the windows or doors would be more than one inch.
In claim 14, “the slide” lacks antecedent basis.  The element has been introduced as “a slider”.  Consistent language must be used throughout.
In claim 14, “the first side opening” and “the second side opening” lack antecedent basis and “fo” at the penultimate line appears to be a typo which should read “of”.  The first and second side openings are not introduced until claim 16.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,010,909 to Cleveland in view of U.S. Patent 4,199,845 to Ausnit.
Cleveland provides a hunting blind 10 having housing 13 with an interior sized and shaped to receive a person and including a selectively openable vertical slit 28 forming a “window” or  “door” including a slide fastener 26.
Cleveland fails to provide that the closure is of the slide type including first and second strips having opposing ribs and mating channels.
Ausnit teaches an improved plastic zipper having a first/upper closure strip 10 and second/lower closure strip 11.  Each strip illustrated as having three complementary interlinkingly releasable teeth or “ribs” 24/25/26 and grooves/channels 15/16/17.  Column 1, lines 11-12 and column 2, line 6 each recite there may be more than three which would include four [claims 9 and 10].  A slider 27 is movable along the strips to force the ribs into the channels in one direction and separate the ribs and channel in the opposite direction.  The slider includes all of the claimed structure as shown in Figure 1, 2 and 4 and the descriptions.  In particular Fig. 4 shows a first mouth at one end and Figure 3 shows second and third mouth at the opposite end as well as the obstructing fences and the thinner web mating portions 10b/11b and thicker marginal connection portions 10a/11a.
It would  have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have substitute the zipper of Ausnit for the slide fastener 26 of Cleveland.  It would have been nothing other than an obvious substitution of one known slide closure for another absent any unexpected or unpredictable results. Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art providing a zipper type closure to the door of Stumbo.
With respect to claims 2 and 6, as best understood, it would have been an obvious matter of design choice to modify the structure of Ausnit to have the claimed dimensions since such a modification would have involved a mere change in the size of the  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,628,338 to Stumbo in view of U.S. Patent 4,199,845 to Ausnit.
Stumbo provides a collapsible  hunting blind or shelter 1 having housing 3 with an interior sized and shaped to receive a person and including a selectively openable vertical opening forming a door including a closure in the form of zipper [col. 3, lines 28-35]. 
Stumbo fails to provides that the closure is of the slide type including first and second strips having opposing ribs and mating channels.
Ausnit teaches an improved plastic zipper having a first/upper closure strip 10 and second/lower closure strip 11.  Each strip illustrated as having three complementary interlinkingly releasable teeth or “ribs” 24/25/26 and grooves/channels 15/16/17.  Column 1, lines 11-12 and column 2, line 6 each recite there may be more than three which would include four [claims 9 and 10].  A slider 27 is movable along the strips to force the ribs into the channels in one direction and separate the ribs and channel in the opposite direction.  The slider includes all of the claimed structure as shown in Figure 1, 2 and 4 and the descriptions.  In particular Fig. 4 shows a first mouth at one end and Figure 3 shows second and third mouth at the opposite end as well as the obstructing fences and the thinner web mating portions 10b/11b and thicker marginal connection portions 10a/11a.
It would  have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have substitute the zipper of Ausnit for that of Stumbo.  It would have been nothing other than an obvious substitution of one known slide closure for another absent any unexpected or unpredictable results. Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art providing a zipper type closure to the door of Stumbo.
With respect to claims 2 and 6, as best understood, it would have been an obvious matter of design choice to modify the structure of Ausnit to have the claimed dimensions since such a modification would have involved a mere change in the size of the  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2011/0168221 to Schlipf provides a closure element (90) which is a zipper [cl 7] for an entrance to a hunting blind.
U.S. 2015/0250162 to Wyant provides a zipper 170 to allow for opening and closing the entrance of a hunting blind 100.
U.S. 2017/0208907 to Martinson et al. provides a zipper slide type closure having first 1a and second 1b closure strips each having two ribs 111a/b and two channels 112a/b selectively joined and separated by a slider 2.  The zipper appears to meet the limitations of the closure in most of the claims of the instant application but has not been applied to avoid undue multiple rejections.
U.S. 2018/0223559 to Lim teaches a pair of slide fasteners 132 attached to opposing edges of tent panels 110 and a slider 134 for engaging the slide fasteners to open and close and entrance E.
US 2019/0226228 to Pescovitz recites in paragraph 0039] that a zipper can be used to couple the door to a wall and that any number of coupling mechanisms including buttons, Velcro, ties, straps, snaps and other similar coupling means may be used as equivalents to a zipper.
U.S. Patent 2,777,181 to Morner provides a zipper slide type closure having first  and second closure strips 14 each having two ribs and channels selectively joined and separated by a slider [Figs. 4-5].  The zipper appears to meet the limitations of the closure in most of the claims of the instant application but has not been applied to avoid undue multiple rejections.
U.S. 5,010,909 to Cleveland teaches slide-type fastener 26 to selectively open and close a vertical slit 28 of a blind.
U.S. 5,394,897 to Ritchey et al. teaches at column 5, lines 11-16, that other fastening devices such as hook and loop, snaps or the like may be used in lieu of zippers. 
U.S. Patent 6,550,111 to Garraffa, Jr. provides a zipper slide type closure having first 13 and second 16 closure strips each having three ribs and channels selectively joined and separated by a slider 17.  The zipper appears to meet the limitations of the closure in most of the claims of the instant application but has not been applied to avoid undue multiple rejections.
U.S. Patent 6,962,188 to Coenraets teaches the use of plastic tapes 42/43 one having a rib and the other a channel joined by slider [col. 7, lines 32-43} as an alternative to zippers.
U.S. Patents  7,574,780  and 7,832,065 to Meager each provide a closure device very similar to that disclosed.
The examiner also suggests Applicant carefully review U.S. 2002/0184740 to Meager, U.S. 2014/0366336 to Chung, U.S. 2015/018995 to Keyaki et al. and U.S. Patent 2,871,539 to Swan before responding as each appears to teach closures substantially the same that the disclosed were known at the time of the effective filing date of the invention.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636